        Case 1:18-cv-11152-IT Document 64 Filed 01/31/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



                                      )
The Estate of Usaamah Abdullah Rahim, )
                                      )
      Plaintiff                       )
                                      )
V.                                    )                Civil Action No. 1:18-cv-11152-IT
                                      )
United States of America, et al.,     )
                                      )
      Defendants                      )
                                      )

                      ASSENTED-TO MOTION TO CONTINUE

        The Estate of Usaamah A. Rahim (hereinafter “Plaintiff’) respectfully requests

that this Honorable Court continue the hearing on Defendants’ Motions to Dismiss and

Motion for Summary Judgment, currently scheduled for March 3, 2020 to one of the

following dates: April 15; April 17; or May 4, 2020.

        All defendants assent to this motion, and confirmed with undersigned counsel,

they are currently available on each of the three dates proposed.

        In support of this request, the plaintiff avers that her counsel have previously

scheduled trials, which are likely to interfere with the hearing scheduled on March 3,

2020.




                                                                                   1 of 3
      Case 1:18-cv-11152-IT Document 64 Filed 01/31/20 Page 2 of 3



Dated: January 31, 2020             Respectfully Submitted
                                    The Estate of Usaamah A. Rahim
                                    By Its Attorneys,

                                    /s/ Sara Attarchi
                                    ___________________________
                                    Joseph B. Simons, BBO# 684030
                                    Sara Attarchi, BBO# 697486
                                    SIMONS LAW OFFICE
                                    1 International Place, #1400
                                    Boston, MA 02110
                                    (617) 544-9000
                                    joe@jbsimonslaw.com
                                    sara@jbsimonslaw.com




                                                                     2 of 3
       Case 1:18-cv-11152-IT Document 64 Filed 01/31/20 Page 3 of 3



                          LOCAL RULE 7.1 CERTIFICATION

       I certify that I conferred with counsel before filing this motion, and that counsel
assented to this motion.


                                       /s/ Sara Attarchi
                                        __________________________
                                        Sara Attarchi




                              CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on
January 31, 2020.

                                               /s/ Sara Attarchi
                                               __________________________
                                               Sara Attarchi




                                                                                    3 of 3
